DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 lacks antecedent support for “the adenomatous polyp” and “the hyperplastic polyp”.
Claim 63 lacks antecedent support for “the adenomatous polyp” and “the hyperplastic polyp”.


	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 47 and 63 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As a result of amendment, claim 47 depends from canceled claim 46; and claim 63 depends from canceled claim 62.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

	
Claims 36, 41, 42, 47, 49-51, 55, 58-60, 63, and 65-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0265833 A1 (Lofton-Day et al.) in view of US 2006/0115835 A1 (Tetzner et al.), WO 2005/123945 A2 (Lesche et al.), applicant’s MSF) Gene is Amplified and Overexpressed in Mouse Mammary Gland Adenocarcinomas and Human Breast Cancer Cell Lines” Cancer Research 2003 63(9), 2179-2187), and US 2005/0153296 A1 (Berlin).

Lofton-Day et al., in their abstract, state:
The present invention provides, inter alia, novel diagnostic and prognostic methods for detecting, or for detecting and differentiating between or among colorectal cell proliferative disorders. Preferably, said colorectal cell proliferative disorders are selected from the group consisting of colorectal carcinoma, colon adenomas, and colon polyps. The inventive methods are based on analysis of differential CpG dinucleotide methylation of genomic DNA between or among normal and disease states. Additional embodiments provide nucleic acids and oligomers (including oligonucleotides and peptide nucleic acid (PNA)-oligomers), nucleic acid arrays and kits useful for practicing said methods, and in otherwise detecting, or detecting and differentiating between or among colorectal cell proliferative disorders.  (Emphasis added)

Lofton-Day et al., at paragraphs [0009] and [0011], teach:
[0009] Sporadic colon cancer develops in a multistep process starting with the pathologic transformation of normal colonic epithelium to an adenoma which consecutively progresses to invasive cancer. The progression rate of benign colonic adenomas depends strongly on their histologic appearance: whereas tubular-type adenomas tend to progress to malignant tumors very rarely, villous adenomas, particularly if larger than 2 cm in diameter, have a significant malignant potential.  (Emphasis added)

***

For example, hypermethylation of several loci could be shown to be already present in adenomas, particularly in the tubulovillous and villous subtype. At later stages, increased DNA methylation of CpG islands plays an important role in a subset of tumors affected by the so called CpG island methylator phenotype (CIMP). Most CIMP+ tumors, which constitute about 15% of all sporadic colorectal cancers, are characterized by microsatellite instability (MIN) due to hypermethylation of the hMLH1 promoter and other DNA mismatch repair genes.  (Emphasis added)

The aspect that one is trying to diagnose the presence of an adenoma, including polyps such as villous adenomas in the colon of a patient, is deemed to meet limitations of claims 36, 47, 55, 58, 63, and 67.
Lofton-Day et al., at paragraph [0040], teach of the application of the HeavyMethylTM assay and how it utilizes blocking probes covering CpG positions.  As stated therein:
[0040] The term "HeavyMethylTM" assay, in the embodiment thereof implemented herein, refers to a HeavyMethylTM MethylLightTM assay, which is a variation of the MethylLightTM assay, wherein the MethylLightTM assay is combined with methylation specific blocking probes covering CpG positions between the amplification primers.

Lofton-Day et al., at paragraph [0065], provides a description of the prior referenced MethylLightTM assay, and how it incorporates bisulfite treatment of the genomic DNA, and that the treated genomic DNA is subjected to real-time PCR (claims 36, 41, 42, 58-60).  As stated therein:
[0065] The MethyLightTM assay is a high-throughput quantitative methylation assay that utilizes fluorescence-based real-time PCR (TaqMan®) technology that requires no further manipulations after the PCR step (Eads et al., Cancer Res. 59:2302-2306, 1999). Briefly, the MethyLightTM process begins with a mixed sample of genomic DNA that is converted, in a sodium bisulfite reaction, to a mixed pool of methylation-dependent sequence differences according to standard procedures (the bisulfite process converts unmethylated cytosine residues to uracil). Fluorescence-based PCR is then performed either in an "unbiased" (with primers that do not overlap known CpG methylation sites) PCR reaction, or in a "biased" (with PCR primers that overlap known CpG dinucleotides) reaction. Sequence discrimination can occur either at the level of the amplification process or at the level of the fluorescence detection process, or both.  (Emphasis added)

The aspect of one using a fluorescent label is deemed to meet a limitation of claim 49.

Lofton-Day et al., at paragraph [0015], teach of types of samples that can be evaluated.  As stated therein:
It is further preferred that the sample is derived from a mammal, preferably a human. Preferred are further those embodiments, wherein said sample is derived from a tissue, a body fluid or stool. A tissue sample is any sample that may be taken from a vertebrate and preferably a mammal for analysis. If a tissue sample or other sample is taken from a human, the human will have to give his informed consent. Tissue samples include those from skin, muscle, cartilage, bone or inner organs such as liver, heart, kidney, brain, nerve tissue, spleen, pancreas, gut and stomach wherein this list is not be understood as exclusive. Body fluids include blood and fluids derived therefrom such as serum, urine, intestinal fluid and sputum, to name the most important ones.  (Emphasis added)

The above showing is deemed to meet yet another limitation of independent claims 36 and 58.

While Lofton-Day et al., teach the use of PCR in combination with blocker probes, they have not more fully describe how one can apply the method.  In addition, while Lofton-Day et al., have not been found to teach the nucleotide sequences of nucleotide positions 94818-94837 and 94818-94835 of SEQ ID NO. 2, or SEQ ID NO. 19, it is noted that the genomic sequences obtained and being analyzed in terms of methylation of CpG sequences do comprise the very CpG sequences of the claimed method as well as the very sequences the primers and blocking probes are to bind to as both the disclosed method and claimed method are directed to the analysis of CpG methylation in human DNA.  It is further noted that the CpG methylation disclosed by Lofton-Day et al., results in the diagnosis of the same type of tumors claimed- detection of adenomatous polyps.

Tetzner et al., at paragraph [0101], teach:
A further preferred embodiment of the method comprises the use of blocker oligonucleotides. In the HeavyMethylTM assay blocking probe oligonucleotides are hybridized to the bisulfite treated nucleic acid concurrently with the PCR primers. PCR amplification of the nucleic acid is terminated at the 5' position of the blocking probe, such that amplification of a nucleic acid is suppressed where the complementary sequence to the blocking probe is present. The probes may be designed to hybridize to the bisulfite treated nucleic acid in a methylation status specific manner…  For PCR methods using blocker oligonucleotides, efficient disruption of polymerase-mediated amplification requires that blocker oligonucleotides not be elongated by the polymerase. Preferably, this is achieved through the use of blockers that are 3'-deoxyoligonucleotides, or oligonucleotides derivatized at the 3' position with other than a "free" hydroxyl group. For example, 3'--O--acetyl oligonucleotides are representative of a preferred class of blocker molecule.  (Emphasis added)


Tetzner et al., like Lofton-Day et al., has not been found to disclose the nucleotide sequences recited in claims 36, 50, 58, and 65.
Lesche et al., disclose “Epigenetic markers for the treatment of breast cancer”.  Claim 1 of Lesche et al., is directed to “[a] method for the classification of breast cancers”.  In dependent claim 4, they specify a variety of target nucleic acids.  Such target nucleic acids include that of SEQ ID NO. 4.  It is noted with particularity that nucleotides 778-797 of SEQ ID NO. 16 in Lesche et al., correspond to nucleotides 94818-94837 of SEQ ID NO. 2 of the instant application.   
It is further noted that nucleotides 1571-1587 of SEQ ID NO. 73 in Lesche et al., correspond to nucleotides of SEQ ID NO. 19 in the subject application.
The above showing is deemed to meet limitations of claims 36, 50, 58, and 65.
While the sequences disclosed by Lesche et al., and which are also recited in the claimed method, ae found internal to a larger sequence, the selection of which known sequence one is to use in the detection of a given type of cancer is deemed to be a matter of an obvious design choice.

Attention is also directed to the admissions of applicant as to the state of the art at the time of filing.
Applicant, at page 16, last paragraph, bridging to page 17 of the disclosure, states:
Methylation Assay Procedures. Various methylation assay procedures are known in the art, and can be used in conjunction with the present invention. These assays allow for determination of the methylation state of one or a plurality of CpG dinucleotides (e.g., CpG islands) within a DNA sequence. Such assays involve, among other techniques, DNA sequencing of bisulfite-treated DNA, PCR (for sequence-specific amplification), Southern blot analysis, and use of methylation-sensitive restriction enzymes.

Applicant, at page 17, last paragraph, bridging to page 18 of the disclosure further asserts:
Preferably, assays such as "MethyLight™" (a fluorescence-based real-time PCR technique) (Eads et al., Cancer Res. 59:2302-2306, 1999), Ms-SNuPE™ (Methylation-sensitive Single Nucleotide Primer Extension) reactions (Gonzalgo and Jones, Nucleic Acids Res. 25:2529-2531, 1997), methylation specific PCR ("MSP"; Herman et al., Proc. Natl. Acad. Sci. USA 93:9821-9826, 1996; US Patent No. 5,786,146), and methylated CpG island amplification ("MCA"; Toyota et al., Cancer Res. 59:2307-12, 1999) are used alone or in combination with other of these methods.

The "HeavyMethyl™" assay, technique is a quantitative method for assessing methylation differences based on methylation specific amplification of bisulfite treated DNA. Methylation specific blocking probes (also referred to herein as blockers) covering CpG positions between, or covered by the amplification primers enable methylation-specific selective amplification of a nucleic acid sample.

The term "HeavyMethyl™ MethyLight™" assay, in the embodiment thereof implemented herein, refers to a HeavyMethyl™ MethyLight™ assay, which is a variation of the MethyLight™ assay, wherein the MethyLight™ assay is combined with methylation specific blocking probes covering CpG positions between the amplification primers. The HeavyMethyl™ assay may also be used in combination with methylation specific amplification primers.

Typical reagents (e.g., as might be found in a typical MethyLigqt □ -based kit) for HeavyMethyl™ analysis may include, but are not limited to: PCR primers for specific genes (or bisulfite treated DNA sequence or CpG island); blocking oligonucleotides; optimized PCR buffers and deoxynucleotides; and Taq polymerase.

MSP. MSP (methylation-specific PCR) allows for assessing the methylation status of virtually any group of CpG sites within a CpG island, independent of the use of methylation-sensitive restriction enzymes (Herman et al. Proc. Natl. Acad. Sci. USA 93:9821-9826, 1996; US Patent No. 5,786,146).

Applicant, at page 19 asserts:
The MethyLight™ process can by [sic] used with any suitable probes e.g. "TaqMan®" , Lightcycler® etc.... For example, double-stranded genomic DNA is treated with sodium bisulfite and subjected to one of two sets of PCR reactions using TaqMan® probes; e.g., with MSP primers and/ or HeavyMethyl blocker oligonucleotides and TaqMan® probe. The TaqMan® probe is dual-labeled with fluorescent "reporter" and "quencher" molecules, and is designed to be specific for a relatively high GC content region so that it melts out at about l 0°C higher temperature in the PCR cycle than the forward or reverse primers. This allows the TaqMan® probe to remain fully hybridized during the PCR annealing/extension step. As the Taq polymerase enzymatically synthesizes a new strand 

Applicant, at page 21 of the disclosure, asserts:
Genomic DNA may be isolated by any means standard in the art, including the use of commercially available kits.

Applicant, at page 22 of the disclosure states:
Aberrant methylation, more specifically hypermethylation of the genes and genomic sequences thereof according to Table l selected from the group consisting of Septin 9 (including all transcript variants thereof) and/or ALX4 (including their promoter and/or regulatory regions) is associated with the presence of cancer.  (Emphasis added)


Montagna et al., teach that the Septin 9 gene was known and had been associated with a variety of cancers, including adenomas.  Montagna et al., at page 2170, left column, teach:
Primers and carboxyfluorescein/6-carboxytetramethylrhodamine realtime PCR probes (Synthegen, Houston, TX) for the cDNA-specific real-time quantitative PCR assay were designed using Primer express 1.5 software for human GRB2, MSF, and RAC3 genes, and for the mouse Bax, Grb2, HER2/Neu, Rac3, Sept9, and Thbs1 genes (see Supplemental Table 1)

Montagna et al., at page 2183, teach:
Sept9 levels were increased in two of four mammary gland adenocarcinomas from Brca1 conditional knockouts as well. Additionally, we analyzed nine tumors from mice transgenic for Notch4. Increased transcript levels of Sept9 defined the majority of the tumors, sometimes also in the absence of genomic amplification. Our results indicate that Sept9 but not Grb2 or Rac 3 is the common target for mRNA overexpression in the region of genomic amplification.  (Emphasis added)

While Montagna et al., teach that the Septin 9 gene was known and had been tied to various forms of cancer/tumors, they had not been found to teach that overexpression of genes is related to the methylation of same.
Berlin, in paragraph [0005], teach that there is a known relationship between methylation in CpG islands and cancers.  As stated therein:
aberrant DNA methylation within CpG islands is common in human malignancies leading to abrogation or overexpression of a broad spectrum of genes (Jones, P. A. Cancer Res 65:2463-2467, 1996). Abnormal methylation has also been shown to occur in CpG rich regulatory elements in intronic and coding parts of genes for certain tumours (Chan, M. F., et al., Curr Top Microbiol Immunol 249:75-86,2000). Using restriction landmark genomic scanning, Costello and coworkers were able to show that methylation patterns are tumour-type specific (Costello, J. F., et al., Nat Genet 24:132-138, 2000). Highly characteristic DNA methylation patterns could also be shown for breast cancer cell lines (Huang, T. H.-M., et al., Hum Mol Genet 8:459-470, 1999). Genome wide assessment of methylation status represents a molecular fingerprint of cancer tissues. (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Lofton-Day et al., whereby known human nucleotides sequences presenting known CpG islands in genes that had been recognized as being informative for a variety of cancers, including adenomas would be evaluated for their methylation status using known methods and commercially-available reactants.
In view of the known relationship of methylation patterns in CpG islands and tumors, including hyperplastic polyps, said ordinary artisan would have been amply motivated.  And given the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 36, 41, 42, 47, 49-51, 55, 58-60, 63, and 65-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0265833 A1 (Lofton-Day et al.) in view of US 2006/0115835 A1 (Tetzner et al.), WO 2005/123945 A2 (Lesche et al.), applicant’s admissions, Montagna et al., (“The Septin 9 (MSF) Gene is Amplified and Overexpressed in Mouse Mammary Gland Adenocarcinomas and Human Breast Cancer Cell Lines” Cancer Research 2003 63(9), 2179-2187), and US 2005/0153296 A1 (Berlin).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634